United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 2, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60960
                         Summary Calendar


MARTA MIRANDA-NAVARRETTE, also known as Rosa Maria
Sanchez-Bautista; THERESA DE JESUS CONTRERAS-MIRANDA, also
known as Gonzalez-Vanessa; GILBERTO CONTRERAS-MIRANDA,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                      --------------------
             Petition for Review of an Order of the
                  Board of Immigration Appeals
         BIA Nos. A78-313-433, A78-313-434, A78-313-435
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Petitioners appeal the order of the Board of Immigration

Appeals (BIA) denying their motion to rescind an in absentia

order of removal.   They assert that they missed the removal

hearing due to the ineffective assistance of counsel.

     Petitioners failed to file the motion to rescind within the

180-day period allowed by Section 1229a(b)(5)(C)(i) of Title 8.

They assert that the statute of limitations was equitably tolled

due to the ineffective assistance of counsel they purportedly

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60960
                                 -2-

received.   They also claim that the ineffective assistance of

counsel constitutes an “exceptional circumstance” that justifies

the rescission of the in absentia order of removal under 8 U.S.C.

§§ 1229a(b)(5)(C)(i) & (e)(1).

     Petitioners have not shown that they would have been

eligible for relief from removal if they had attended the

hearing.    Therefore, they failed to establish that the outcome of

their case was prejudiced by the alleged actions of counsel.

Because prejudice must be shown to establish that one was denied

the effective assistance of counsel, it is unnecessary to reach

the underlying question of whether an alien has a constitutional

right to the effective assistance of counsel during removal

proceedings.    See Assaad v. Ashcroft, 378 F.3d 471, 475 (5th Cir.

2004).   Likewise, it is not necessary to reach the question of

whether ineffective assistance of counsel is an “exceptional

circumstance” justifying the rescission of an in absentia order

of removal.

     The petition for review is DENIED.